DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 4-6, in the reply filed on 7/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/171,005 (Nakamura et al. -US 2019/0066724)  in view of Kitawaki et al. (US 2017/0327930). 
Nakamura et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Nakamura et al. (16/171005)
Fe
0.05-3.00
0.05-10.00
Mn
0.05-3.00
0.1-15.00
Si
0.05-18.00
0.1-24.0
Ni
0.05-8.00
0.1-20.0
Cr
0.05-3.00
0.01-5.00
Zr
0.05-3.00
0.01-5.00
Cu
0.003-8.00
0.05-10.0
Mg
0.05-0.90
0.1-6.0

0.005-8.00
0.005-10.00
Al
balance
Balance
other
Unavoidable 
impurities
Ti+B+V=0.005-0.500

	Nakamura et al. does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Nakamura et al. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Nakamura et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10767247 (Murata et al.)  in view of Kitawaki et al. (US 2017/0327930). 
Murata et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:

Claimed comp. (mass %) 
Murata et al.
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
balance
Balance
other
Unavoidable 
impurities
Ti+B+V=0.005-0.500

	Murata a et al. does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Murata et al. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  


Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/488826 (Kitawaki et al. -US 2020/0377984)  in view of Kitawaki et al. (US 2017/0327930). 
Kitawaki et al. (‘826) claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Kitawaki et al. (16/488826)
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-0.500

	Kitawaki et al. (‘826) does not claim a Young’s modulus as set forth in the present claim 1.  

With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Kitawaki’984 claims an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-11 of copending Application No. 16/765911 (Kitawaki et al. -US 2020/0365180). 
Kitawaki et al. (‘911) claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Kitawaki et al. (16/765911)
Fe
0.05-3.00
0.10-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4

0.05-8.00
0.1-5.0
Cr
0.05-3.00
0.010-5.000
Zr
0.05-3.00
0.010-5.000
Cu
0.003-8.00
0.005-5.000
Mg
0.05-0.90
0.100-5.000
Zn
0.005-8.00
0.005-5.000
Al
Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-5.000

	Kitawaki et al. (‘911) claims a Young’s modulus of 70 GPa or more.  The reference does not specifically claim the Young’s modulus in each of the claimed directions with respect to the rolling direction.  However, manufacturing an Al disk substrate as claimed by Kitawaki’911 to have Young’s modulus values of 70 GPa or more in all directions in the plane of the disk would have been obvious prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Kitawaki et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/979023 (Murata et al. -US 2021/0050034)  in view of Kitawaki et al. (US 2017/0327930). 
Murata et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Murata ‘023
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-0.500

	Murata ‘023 does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. (‘930) teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Murata ‘023. to have Young’s modulus values of 75 GPa or more in all directions would have 
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Murata et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki et al. (US 2017/0327930).
Kitawaki et al. discloses an aluminum alloy substrate for a magnetic recording disk wherein the alloy has the following compositions:

Claimed comp. (mass %) 
Kitawaki et al. –broad ranges
Ex B36 of Kitawaki et al.
Fe
0.05-3.00
0.01-3.00
0.208
Mn
0.05-3.00
0.01-2.00
1.03
Si
0.05-18.00
0.5-24.0
18.0
Ni
0.05-8.00
0.1-2.0
1.0
Cr
0.05-3.00
0.01-2.00
1.02
Zr
0.05-3.00
---
----
Cu
0.003-8.00
0.005-2.000
1.021
Mg
0.05-0.90
0.1-6.0
0.9
Zn
0.005-8.00
0.005-2.00
1.008
Al
balance
balance
balance
Other
Unavoidable 
impurities
0.001-0.1 each of Na, Sr, P; Ti+B=0.005-0.500
Sr:0.010


Example B36b of Kitawaki et al. includes values that fall within all of the claimed composition ranges as shown above.  The reference also discloses that a substrate having a core portion formed from the alloy B36 has a Young’s modulus of 81 GPa (see Ex 79 in Table 14).  The reference does not specifically disclose the Young’s modulus of the disk substrate in the directions as claimed.  
However, it would have been obvious to one of ordinary skill that a high Young’s modulus would be desirable in all directions within the plane of a substrate in order to provide a uniformly rigid disk substrate for use in a magnetic recording apparatus.  Kitawaki et al. teaches that values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an 
With regard to claim 4, Kitawaki et al. teaches that Ti and B can be added to the Al as described above in a total amount of 0.005-0.500 mass% (see claim 1).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Kitawaki et al. disclose an alloy substrate having a thickness of 1 mm and a composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness (see para [0015]).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see Figure 1.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (WO2018/143177- all citations refer to English equivalent US 10767247) in view of Kitawaki et al. (US 2017/0327930). 


Element
Claimed comp. (mass %) 
Murata et al.
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
balance
Balance
Other
Unavoidable 
impurities
Ti+B+V=0.005-0.500


See col. 6, line 57 to col 7, line 3.  Example A28 of Murata et al. includes values that fall within all of the claimed composition ranges as shown above.  The reference is silent with regard to the Young’s modulus.  
Kitawaki et al. discloses Al alloy substrates for magnetic recording disks having a Young’s modulus of 75 GPa or more.  The reference does not specifically disclose the Young’s modulus of the disk substrate in the directions as claimed.  

With regard to claim 4, Murata et al. teaches that Ti and B can be added to the Al as described above in a total amount of 0.005-0.500 mass% (see col. 7, lines 1-2).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Murata et al. disclose an alloy substrate having a thickness of 0.45-1.8 mm and a composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness (see para [0062] and [0082]).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see col. 1, lines 10-65).

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. (WO2017/163943- all citations refer to WIPO English translation) in view of Kitawaki et al. (US 2017/0327930). 
Komuro et al. discloses an aluminum alloy substrate for a magnetic recording disk wherein Examples 41, 48 and 53 have contents of Mg, Si, Fe, Mn, Ni, Cr, Zr and Ti in the cases of 48 and 53 that fall within the claimed ranges (see para [0082]).  The reference teaches that the aluminum alloy substrate has a Young’s modulus of 73 GPa or more (see para [0013]).  The reference is silent with regard to the Young’s modulus in the claimed directions with respect to the rolling direction.  However, because Young’s modulus is a measure of the rigidity of the substrate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a Young’s modulus of 73 GPa or more  would have been desirable for all directions within the plane of the substrate in order to form a uniformly rigid magnetic recording disk.
With regard to claim 4, Komuro et al. teaches a Ti content for the above-noted examples that Ti falls within the claimed range (see para [0082]).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Komura et al. disclose an alloy substrate having a thickness of 1 mm and a composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness (see para [0062] and [0082]).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see para [0002].

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 12-4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/Holly Rickman/               Primary Examiner, Art Unit 1785